DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on February 24, 2018.  Claims 1-33 were originally received for consideration.  No preliminary amendment for the claims have been received.   This action is made NON-FINAL.

Claim Status
2.	Claims 1-33 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.




Claim Objections
Note:  A claim objection is a minor issue with the claims that do not necessarily affect the clarity of the claim. 

Claims 1-33 are objected to because of the following informalities:  
Claim 1 discloses a “system and method comprising of.”  This is an improper claim as both a system and method cannot be claimed in the same claim.  They must be separated into different independent claims.  Furthermore, there are no method steps disclosed so this should be corrected to just a “system comprising of.”  
Claim 6 discloses that the “hardware interface comprises of six parts.”  However, there are seven parts disclosed.  
Claims 17-22 disclose a “voltage controller amplifier 1” and a “voltage controller amplifier 2.”  This should be amendment to be a “first voltage controller amplifier” and a “second voltage controller amplifier.” 
Claim 31 discloses two functions, but the first one is concluded with a period.  It should be concluded with a semi-colon.  
.
Appropriate correction is required.

Claims 26 and 31 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot dependent from any other multiple dependent claims.   See MPEP § 608.01(n).  Accordingly, the claim 26 and 31 have not been further treated on the merits.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim discloses a probe in element (iii) and “a probe” in element (iv).  It is unclear whether these are the same or different probes.  If they are the same probe, then the probe in element (iv) should be preceded by “the.”  
Claim 7 discloses “the first speaker wire.”  It is unclear what speaker wire this is referring as there was no first or second speaker wires, but only “right” and “left” speaker wires.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (U.S. Patent Pub. No. US 2015/0358730) in view of Opris et al. (U.S. Patent 10,250,980). 

Regarding claim 1, Kirsch discloses: 
A computer implemented system and method comprising of: 
i. a mobile device with an audio port consisting of a left and right speaker outputs, an input line, and a common ground (paragraphs 0005, 0035, 0037:  speaker outputs on an audio port); 
ii software on the mobile device capable of reading the root mean square(RMS) of the microphone line voltage and outputting independent variable amplitude monotone frequencies through the left and right speaker wires (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone); 

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Kirsch discloses: 
The system of claim 1 wherein the hardware interface accepts the two speaker outputs of the mobile device's audio port as inputs (paragraphs 0005, 0035, 0037:  speaker outputs on an audio port). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Kirsch discloses: 
The system of claim 1, wherein the hardware interface has a single output through the microphone input of the mobile device's audio port (paragraphs 0025-0028:  microphone RMS detector calculates the energy of the processed microphone signal).  Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Kirsch discloses:
The system of claim 1. wherein the hardware interface shares a ground with the mobile device's audio port ground (paragraphs 0005, 0035, 0037:  speaker outputs on an audio port). Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Opris discloses: 
The system of claim 1, wherein the hardware interface accepts a DC sensor or an ion-selective electrode (column 5, lines 25-60:  MEMS sensor). Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Opris discloses: 
The system of claim 1, wherein the hardware interface comprises of six parts: A dual power supply, a dual precision rectifier circuit, a dual voltage controlled amplifier, an instrumentation amplifier, a voltage adder circuit, a timer connected to a transistor, and a capacitive coupling with the microphone input (Figure 1, column 2, lines 48-67).  Claim 7 is rejected as applied above in rejecting claim 6.  Furthermore, Opris discloses: 
The system of claim 6, wherein each precision rectifier takes a one of the two speaker output signals generated by the mobile device's software from claim 1: 
i. the first speaker wire produces a monotone frequency which is rectified into a DC signal for gain control, referred to as Voffset_control (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone); 
ii. the second speaker wire produces a monotone frequency which is rectified to be a DC signal for offset control, referred to as Vgain_control (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone). Claim 8 is rejected as applied above in rejecting claim 6.  Furthermore, Opris discloses:
The system of claim 6, wherein the dual power supply regulates a single power source to maintain a constant supply voltage (column 2, lines 60-67:  bias voltage is supplied). Claim 9 is rejected as applied above in rejecting claim 8.  Furthermore, Opris discloses: 
The system of claim 8, wherein the dual power supply splits the regulated voltage into a positive and negative DC voltage with half the voltage of the original regulated voltage, providing a ground bias voltage is supplied). Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Opris discloses:
The system of claim 9, wherein a secondary voltage reference is provided with a fixed voltage regulator between the positive power supply and ground from the rail splitter circuit, referred to as Vref (column 2, lines 60-67:  bias voltage is supplied). Claim 11 is rejected as applied above in rejecting claim 6.  Furthermore, Opris discloses:
The system of claim 6, wherein the instrumentation amplifier takes a positive and negative input from the probe and is DC coupled with an RC circuit to filter higher frequencies out (column 2, lines 50-67, column 7, lines 35-60:  lowering the voltage signal by using an increased attenuation value). Claim 12 is rejected as applied above in rejecting claims 9 and 11.  Furthermore, Opris discloses:
The system of claims 9 and 11, Wherein the instrumentation amplifier uses the positive and negative rails(V+ and V-) from the dual power supply and the circuit ground as a reference input (column 2, lines 50-67, column 7, lines 35-60:  lowering the voltage signal by using an increased attenuation value). Claim 13 is rejected as applied above in rejecting claim 11 and 12 above.  Furthermore, Opris discloses:
The system of claims 11 and 12, wherein the negative input of the instrumentation amplifier is connected via a small resistor to its reference providing a return path for the bias current (column 2, lines 60-67:  bias voltage is supplied). Claim 14 is rejected as applied above in rejecting claim 6.  Furthermore, Opris discloses: 
bias voltage is supplied by a resistor/capacitance). Claim 15 is rejected as applied above in rejecting claim 10.  Furthermore, Opris discloses:
The system of claim 10, wherein the output Vref of the power supply is the input of voltage controlled amplifier 1 (column 2, lines 60-67:  voltage amplifier). Claim 16 is rejected as applied above in rejecting claim 9.  Furthermore, Opris discloses:
The system of claim 9, wherein Voffset_control and Vref are inputs to voltage controlled amplifier 1 (column 2, lines 60-67:  voltage amplifier). Claim 17 is rejected as applied above in rejecting claim 14.  Furthermore, Opris discloses: 
The system of claim 14, wherein Voltage Controlled Amplifier 1 uses Voffset_control to control the gate of a MOSFET that leads to ground from Vref, with Voffset_control being inversely related to the gain on Vref (column 2, lines 60-67:  voltage amplifier). Claim 18 is rejected as applied above in rejecting claim 15.  Furthermore, Opris discloses: 
The system of claim 15, wherein Voltage Controlled Amplifier 2 takes the raw reference voltage, Vref, and outputs the scaled voltage, Voffset with a gain inversely related to Voffset_control (column 2, lines 60-67:  voltage amplifier). Claim 19 is rejected as applied above in rejecting claim 6.  Furthermore, Opris discloses: 
The system of claim 6, wherein the output of the instrumentation amplifier is the input of voltage controlled amplifier 2, referred to as Vprobe_raw (column 2, lines 60-67:  voltage amplifier). Claim 20 is rejected as applied above in rejecting claim 9.  Furthermore, Opris discloses: 
The system of claim 9, wherein Vgain_control and Vprobe_raw are inputs to voltage controlled amplifier 2 (column 2, lines 60-67:  voltage amplifier). Claim 21 is rejected as applied above in rejecting claim 20.  Furthermore, Opris discloses:
The system of claim 20, wherein Voltage Controlled Amplifier 2 uses Vgain_control to control the gate of a MOSFET that leads to ground from Vprobe_raw, with Vgain_control being inversely related to the gain on Vprobe_raw (column 2, lines 60-67:  voltage amplifier). Claim 22 is rejected as applied above in rejecting claim 20.  Furthermore, Opris discloses:
The system of claim 20, wherein Voltage Controlled Amplifier 2 takes the raw probe voltage, Vprobe_raw, and outputs the scaled voltage, Vprobe_scaled with a gain inversely related to Vgain_control (column 2, lines 60-67:  voltage amplifier outputs a scaled voltage from an input voltage). Claim 23 is rejected as applied above in rejecting claim 20.  Furthermore, Opris discloses: 
The system of claim 1. wherein the voltage adder consists of two operational amplifiers (op amps) and five resistors (column 3, lines 31-51:  amplifies the buffered voltage signal). Claim 24 is rejected as applied above in rejecting claim 
The system of claims 22 and 18, wherein op amp 1 of the voltage adder sums the Vscaled probe(scaled signal) and Voffset, and outputs the inverse of the sum through the inverting input given that R1 R2 and R3 are equivalent (column 3, lines 31-51:  amplifies the buffered voltage signal). Claim 25 is rejected as applied above in rejecting claim 23.  Furthermore, Opris discloses:
The system of claim 23, wherein the op amp 2 takes the input of op amp 1 as the input and produces the inverse of the input (column 3, lines 31-51:  amplifies the buffered voltage signal). Claim 26 is rejected as applied above in rejecting claims 24 and 25.  Furthermore, Opris discloses:
The system of claims 24 and 25, wherein the voltage adder outputs the sum of the scaled signal from the probe and the offset voltage (Vprobe_scaled+Voffset,) referred to as Voutput_DC (column 3, lines 31-51:  amplifies the buffered voltage signal). Claim 27 is rejected as applied above in rejecting claim 1.  Furthermore, Opris discloses:
The system of claim 1, wherein the interface contains a module to attenuate the DC voltage Voutput_DC and convert it first to a square wave then to a saw tooth wave via an oscillator, transistor, voltage divider, and IRE coupling to the microphone bias bidirectional port of the audio receptacle (column 3, lines 31-51:  amplifies the buffered voltage signal and feeds it to the audio port). Claim 28 is rejected as applied above in rejecting claim 27.  Furthermore, Opris discloses:
The system of claim 27, wherein Voutput_DC is run through a series connection of a larger resistor R1, a transistor, and a small resistor to ground R2, which is common with both the ground of the power supply and audio port (column 3, lines 31-51:  amplifies the buffered voltage signal). Claim 29 is rejected as applied above in rejecting claims 27 and 28.  Furthermore, Opris discloses:
The system of claims 27 and 28, wherein the timer output is connected to the gate of the transistor and the frequency is set to the mid-range of the audio spectrum (column 4, lines 26-57: digital microphone of the noise signal and the noise at the node). Claim 30 is rejected as applied above in rejecting claim 27 and 28.  Furthermore, Opris discloses: 
The system of claims 27 and 28, wherein the voltage across R2 is a square pulse wave with an amplitude proportional to the amplitude of the DC signal Voutput_DC, known as Vsquare (column 3, lines 31-51:  amplifies the buffered voltage signal and feeds it to the audio port). Claim 31 is rejected as applied above in rejecting claims 27 and 30.  Furthermore, Opris discloses:
The system of claims 27 and 30, wherein the coupling capacitor and R3 provide the functions of: 
i. Blocking bias current from the bidirectional microphone port used to power plug and play microphone devices from back-flowing into the circuit (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone). 
ii. Acting as an RC integrator to transform the square wave into a saw tooth wave (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone).  Claim 32 is rejected as applied above in rejecting claim 31.  Furthermore, Opris discloses:
The system of claim 31, wherein the saw tooth wave, referred to as Voutput_microphone read by the driver software by calculating the root mean square (RMS) for discrete samples of the amplitude in linear PCM and therefore it's amplitude (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone). Claim 33 is rejected as applied above in rejecting claim 32.  Furthermore, Opris discloses:
The system of claim 32, wherein the RMS is used in three ways: 
the microphone detects the root mean square level of the input signal; alert signal is monotone). 
ii. To scale the RMS to fit the microphone port's dynamic range by varying the offset and gain by varying the respective speaker wires thus allowing it to handle most ionic selective sensors even though voltage ranges are vastly different for different sensor types. iii. Take discrete samples and adjust the offset and gain for further precision (paragraphs 0025-0028:  the microphone detects the root mean square level of the input signal; alert signal is monotone).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KAVEH ABRISHAMKAR/
08/06/2020Primary Examiner, Art Unit 3649